Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-6 and 20-30 have been examined.
Claim(s) 7-19 have been canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 20-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,360,622. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention of providing a user interface for modification of rules.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 20-30 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
when a product attribute is selected in the user interface, modifying a rule under construction that describes what products are to appear on a retail webpage based on the selected product attribute; and
when a previously-defined rule is selected in the user interface, modifying the rule under construction so that the rule under construction uses the selected rule;
receiving an indication that the previously-defined rule was selected in the user interface and in response modifying the rule under construction so that the rule under construction uses the selected rule (claim 20);
receiving an indication that a previously-defined rule displayed on the user interface was selected for inclusion in the rule and in response modifying the rule under construction so that the rule under construction uses the selected rule (claim 26);
This is an abstract idea because it is a mental process which could be performed in one’s mind. In addition, it is a certain method of organizing human activity because it involves commercial interactions that involves marketing activities or behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
providing a user interface that allows selection of a product attribute and in the alternative allows selection of a previously-defined rule
providing preview controls (claims 2-3, 21-22, 27-28)
providing a rule editing user interface… (claim 5, 24)
receiving modifications to the previously defined rule… (claim 5, 24)
providing a user interface that allows… (claim 20, 26)
a memory and processor (claim 26)
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other 
In addition, the recitations of the additional limitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 4 and 6, along with the “applying” limitation in claim 5 are directed to the abstract idea itself and even if they constituted additional limitations, they do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 
In Step 2A, several additional elements were identified as additional limitations:
providing a user interface that allows selection of a product attribute and in the alternative allows selection of a previously-defined rule
providing preview controls (claims 2-3, 21-22, 27-28)
providing a rule editing user interface… (claim 5, 24)
receiving modifications to the previously defined rule… (claim 5, 24)
providing a user interface that allows… (claim 20, 26)
a memory and processor (claim 26)
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the selected rule".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "the products".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation "the products".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claim 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites the limitation "the rule under construction", “the selected rule”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites the limitation "the products", “the retail webpage”, “the selected product attribute”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 recites the limitation "the products", “the retail webpage”, “the user”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claim 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 26 recites the limitation "the rule under construction”, “the selected rule”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 28 recites the limitation "the products”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 30 recites “a previously defined rule” but this was already recited by claim 26.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 20-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zavar (US 2016/0357408).

Referring to Claim 1, Zavar teaches a computer-implemented method comprising:
providing a user interface that allows selection of a product attribute and in the alternative allows selection of a previously-defined rule (see Zavar Fig. 6-12);
when a product attribute is selected in the user interface, modifying a rule under construction that describes what products are to appear on a retail webpage based on the selected product attribute (see Zavar ¶¶0081,84-85);
when a previously-defined rule is selected in the user interface, modifying the rule under construction so that the rule under construction uses the selected rule (see Zavar Fig. 8-9 and ¶¶0056-59, editing an existing product feature).

see Zavar ¶0087).

	Referring to Claim 3, Zavar teaches the computer-implemented method of claim 1 wherein providing a user interface that allows selection of a previously defined rule comprises providing a preview control in the user interface such that when the preview control is selected the user interface is altered to show the products that will appear on the retail webpage based on the selected previously defined rule (see Zavar ¶0087).

	Referring to Claim 4, Zavar teaches the computer-implemented method of claim 1 wherein multiple different rules can use a same previously defined rule (see Zavar Fig. 7).

	Referring to Claim 5, Zavar teaches the computer-implemented method of claim 4 further comprising:
providing a rule editing user interface that allows a previously defined rule to be modified (see Zavar Fig. 8-9);
receiving modifications to the previously defined rule through the rule editing user interface (see Zavar Fig. 9 and ¶0059
applying the received modifications to the previously defined rule so that all rules that use the previously defined rule are modified (see Zavar ¶0059).

	Referring to Claim 6, Zavar teaches the computer-implemented method of claim 4 further comprising preventing the previously defined rule from being deleted if at least one rule uses the previously defined rule. The examiner notes that this is a conditional statement and therefore given little to no patentable weight.

	Referring to Claim 20, Zavar teaches a method comprising:
providing a user interface that allows selection of a product attribute and in the alternative allows selection of a previously-defined rule (see Zavar Fig. 6-12);
and receiving an indication that the previously-defined rule was selected in the user interface and in response modifying the rule under construction so that the rule under construction uses the selected rule (see Zavar Fig. 8-9 and ¶¶0056-59).

	Referring to Claim 21, Zavar teaches the method of claim 20 wherein providing the user interface further comprises providing a preview control in the user interface and wherein the method further comprises receiving an indication that the preview control was selected and in response altering the user interface to show the products that will appear on the retail webpage based on the selected product attribute (see Zavar ¶0087).

	Referring to Claim 22, Zavar teaches the method of claim 20 wherein providing the user further comprises providing a preview control in the user interface and wherein the method further comprises receiving an indication that the preview control was see Zavar ¶0087).

	Referring to Claim 23, Zavar teaches the method of claim 20 wherein multiple different rules can use a same previously defined rule (see Zavar Fig. 7).

	Referring to Claim 24, Zavar teaches the method of claim 23 further comprising:
providing a rule editing user interface that allows a previously defined rule to be modified (see Zavar Fig. 8-9);
receiving modifications to the previously defined rule through the rule editing user interface (see Zavar Fig. 9 and ¶0059);
applying the received modifications to the previously defined rule so that all rules that use the previously defined rule are modified (see Zavar ¶0059).

	Referring to Claim 25, Zavar teaches the method of claim 23 further comprising preventing the previously defined rule from being deleted if at least one rule uses the previously defined rule. The examiner notes that this is a conditional statement and therefore given little to no patentable weight.

	Referring to Claim 26, Zavar teaches a system comprising:
a memory and a processor (see Zavar ¶¶0104-107) performing steps comprising:
providing a user interface for constructing a rule that describes what products are to appear on a retail webpage (see Zavar Fig. 6-12
receiving an indication that a previously-defined rule displayed on the user interface was selected for inclusion in the rule and in response modifying the rule under construction so that the rule under construction uses the selected rule (see Zavar Fig. 8-9 and ¶¶0056-59).

	Referring to Claim 27, Zavar teaches the system of claim 26 wherein providing the user interface further comprises providing a product attribute and a preview control in the user interface and the processor performing further steps of receiving an indication that the preview control was selected and in response altering the user interface to show the products that will appear on the retail webpage based on the product attribute (see Zavar ¶0087).

	Referring to Claim 28, Zavar teaches the system of claim 26 wherein providing the user interface further comprises providing a preview control in the user interface and the processor performing further steps of receiving an indication that the preview control was selected and in response altering the user interface to show the products that will appear on the retail webpage based on the selected previously defined rule (see Zavar ¶0087).

	Referring to Claim 29, Zavar teaches the system of claim 28 wherein multiple different rules can use a same previously defined rule (see Zavar Fig. 7).

	Referring to Claim 30, Zavar teaches the system of claim 29 wherein the processor performs further steps comprising:
providing a rule editing user interface that allows a previously defined rule to be modified (see Zavar Fig. 8-9);
receiving modifications to the previously defined rule through the rule editing user interface (see Zavar Fig. 9 and ¶0059);
applying the received modifications to the previously defined rule so that all rules that use the previously defined rule are modified (see Zavar ¶0059).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684